DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the application filed on 10/13/2020.
Claims 1-9 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Paragraphs should be numbered. Lines should not be numbered. See 37 CFR 1.52 for more details.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  In the phrase “in order to obtain a second intermediate filter, on each of the first channels and second channels, commutative stationary operations with the nonstationary operations” there appears to be a missing verb. For the purposes of this examination the above phrase will be interpreted as “in order to obtain a second intermediate filter, on each of the first channels and second channels, [performing] commutative stationary operations with the nonstationary operations”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 and thereby their dependent claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "eliminate the redundant nonstationary operations".  The claim fails to mention “redundant nonstationary operations” prior to the above phrase, making it unclear to the Examiner whether the applicant is attempting to indicate a specific “redundant nonstationary operations”. There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 1 and its dependent claims 2-9 are rejected.

Claim 1 recites the limitation "building the filter corresponding to".  The claim discloses several filters such that it is unclear to the examiner which filter is being referred to. For the purposes of this examination, the Examiner will interpret the above phrase to be “building a filter corresponding to”. There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 1 and its dependent claims 2-9 are rejected.

Claim 7 recites the limitation "a filter able to carry out the filtering method". Claim 1 discloses several filters such that it is unclear to the examiner which filter is being referred to by this limitation in claim 7. For the purposes of this examination, the Examiner will interpret the above phrase to mean any filter of claim 1. There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 7 and its dependent claims 8-9 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. US 10598765 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  the proposed invention merely recites the patented invention with strictly broader language.

Regarding claim 1, The present application discloses a method for simplifying a sampled signal digital filter, the method including at least one step for : - providing a filter comprising (See at least Claim 1 “A signal filtering method for filtering a numerical input signal that is sampled at a sampling frequency in order to obtain a filtered signal, the method comprising”): - first channels able to obtain a first output signal by carrying out first operations (See at least Claim 1 “obtaining a first output signal through first operations on a first channel of the two channels including: first operation first processing”), and - second channels able to obtain a second output signal by carrying out second operations (See at least Claim 1 “obtaining a second output signal through second operations on a second channel of the two channels including: second operation first processing”), and - a unit for recombination of the signals obtained at the output of the first channels and the second channels (See at least Claim 1 “and recombining the first output signal and the second output signal in order to obtain the filtered signal”), the first operations and the second operations including at least one series of discrete nonstationary operations and stationary operations, the series pertaining to operations shared by the first and second operations (See at least Claim 1 “in order to obtain a first operation processed signal, applying a discrete Fourier transform to M points on the first operation processed signal in order to obtain M points of the spectrum of the first operation processed signal, M being an integer that is 3 or greater, each point of the spectrum of the first operation processed signal corresponding to even-numbered indices of a spectral analysis at 2*M points of the first operation processed signal and being indicated in a bijective manner by an index k, k being an even number occurring between 0 and 2*M−1, first operation second processing of the points of the spectrum of the first operation processed signal in order to obtain first selected points, applying an inverse discrete Fourier transform to M points on the first selected points in order to obtain a first signal”, “applying the discrete Fourier transform to M points on the second operation processed signal in order to obtain M points of the spectrum of the second operation processed signal, M being an integer that is 3 or greater, each point of the spectrum of the second operation processed signal corresponding to odd-numbered indices of a spectral analysis at 2*M points of the second operation processed signal and being indicated in a bijective manner by an index k, with k being an odd number occurring between 0 and 2*M−1, second operation second processing of the points of the spectrum of the second operation processed signal in order to obtain the second selected points, applying the inverse discrete Fourier transform to M points on the second selected points in order to obtain a second signal” Hode discloses non-stationary operations (Fourier transforms) that are performed similarly a first and second operation. Hode further discloses shifting, which is a stationary operation), and - in order to obtain a first intermediate filter, gathering channels including discrete nonstationary operations relating to the same signal, the first channels including the nonstationary operations relating to a first signal and the second channels including the nonstationary operations relating to a second signal (See at least Claim 6 “wherein the recombining is carried out by: calculating a difference between the first output signal and the second output signal” Recombination, or gathering, is accomplished with the processed output signals of the patented invention, as described in claim 1.), - in order to obtain a second intermediate filter, on each of the first channels and second channels, commutative stationary operations with the nonstationary operations, in order to eliminate the redundant nonstationary operations (See at least Claim 6 “calculating a difference between the first output signal and the second output signal, in order to obtain a first calculation signal, calculating a first sum of the first output signal and the second output signal in order to obtain a second intermediate calculation signal, shifting the second intermediate calculation signal by M samples in order to obtain a second calculation signal, and calculating a second sum of the first calculation signal and the second calculation signal in order to obtain the filtered signal”), and - building the filter corresponding to the last obtained intermediate filter (See at least  Claim 6 “and calculating a second sum of the first calculation signal and the second calculation signal in order to obtain the filtered signal.”).

Regarding claim 3, The present application discloses the nonstationary two signals of the gathering step form a complete signal (See at least Claim 6 “wherein the recombining is carried out by: calculating a difference between the first output signal and the second output signal, in order to obtain a first calculation signal, calculating a first sum of the first output signal  and the second output signal in order to obtain a second intermediate calculation signal, shifting the second intermediate calculation signal by M samples in order to obtain a second calculation signal, and calculating a second sum of the first calculation signal and the second calculation signal in order to obtain the filtered signal.”)

Regarding claim 4, The present application discloses the number of points of each signal is identical (See at least Claim 1 “applying the discrete Fourier transform to M points on the second operation processed signal in order to obtain M points of the spectrum of the second operation processed signal, M being an integer that is 3 or greater” Hode discloses processing M points of both the first and second signals)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20060140291 A1), hereinafter Thomas, in view of Fireaizen (US 20120288034 A1), hereinafter Fireaizen.

Regarding claim 1, Thomas, as shown below, discloses a method for simplifying a sampled signal digital filter comprising the following limitations:
the method including at least one step for : - providing a filter comprising (See at least Fig. 1, [0012] “The present invention addresses many of the needs described above. In particular, the present invention is directed to an efficient multi-channel processing system that may be employed in radar, sonar, multi-channel RF communication systems, and in other multi-channel communication systems such as those employed in telecommunications.”, [0038] “Each spectrum extraction module is implemented using a frequency domain band pass filter (BPF) and a frequency translation filter.”): 
first channels able to obtain a first output signal by carrying out first operations (See at least Fig. 3 [0029] “As noted above in the Background Section, front end receiver 22 recovers a distorted and corrupted version of the radar pulse and provides AID converter 37 with an intermediate frequency (IF) signal h.sub.1(t). A/D converter 37 samples the time domain signal at an appropriate sampling rate to obtain digital samples. […] In particular, the first channel digital samples are directed into the in-phase input "I" of fast Fourier Transform (FFT) module 302.”), and 
second channels able to obtain a second output signal by carrying out second operations (See at least [0030] “The second channel apparatus is identical to the first channel apparatus. Front end receiver 22' also provides A/D converter 37' with a second channel intermediate frequency (IF) signal h.sub.2(t). A/D converter 37' samples the time domain signal at an appropriate sampling rate, identical to A/D converter 37, to obtain second channel digital samples. The digital samples are stored in a first-in-first-out (FIFO) buffer (not shown). The second channel digital samples are also directed into digital signal processor 300.”), and
a unit for recombination of the signals obtained at the output of the first channels and the second channels (See at least Figs. 3, 6-8, [0056] “The next step in the processing would normally be coherent processing, such as moving target indicator (MTI) processing or Doppler processing, over a number of PRIs, or digital beam forming (coherent summation of signals across channels).” Thomas discloses coherent summation, which in this context is recombination.), 
the first operations and the second operations including at least one series of discrete nonstationary operations and stationary operations, the series pertaining to operations shared by the first and second operations (See at least Fig. 3, item 302, [0029] “In particular, the first channel digital samples are directed into the in-phase input "I" of fast Fourier Transform (FFT) module 302.”, [0030] “However, the second channel digital samples are directed into the quadrature input "Q" of fast Fourier Transform (FFT) module 302.” ), and
in order to obtain a first intermediate filter, gathering channels including discrete nonstationary operations relating to the same signal, the first channels including the nonstationary operations relating to a first signal and the second channels including the nonstationary operations relating to a second signal (See at least Fig. 3 [0049] “The idea is that, to the extent possible, the exact same input is seen by each channel. The results are then compared to determine differences in the channel responses.” Thomas discloses  relating through a comparison of the first and second channels.),

Hode does not explicitly disclose in order to obtain a second intermediate filter, on each of the first channels and second channels, commutative stationary operations with the nonstationary operations, in order to eliminate the redundant nonstationary operations, and building the filter corresponding to the last obtained intermediate filter. However, Fireaizen, in the same or in a similar field of endeavor, discloses:
in order to obtain a second intermediate filter, on each of the first channels and second channels, commutative stationary operations with the nonstationary operations, in order to eliminate the redundant nonstationary operations (See at least Fig. 2 [0111] “According to an embodiment of the present invention, in order to cancel the above undesired frequency component appearing in the FFT bin (N-k), the frequency components can be summed (combined) by using the following equation wherein .DELTA..phi..sub.N-k is a predefined phase difference of the frequency component that contributes to bin N-k; g.sub.N-k is a gain coefficient calculated for that frequency component; X.sub.1'(k) and X.sub.2'(k) are corresponding frequency components of non-delayed and delayed signals”), and 
building the filter corresponding to the last obtained intermediate filter (See at least [0121] “According to an embodiment of the present invention, the FIR filter coefficients h(p) can be obtained by applying an inverse Fast Fourier transform (IFFT) on phase and gain coefficients Q(k) 250 (FIG. 2):” Fireaizen discloses using an element of the calculation for the second intermediate filter to build the filter of the disclosed element.)

Furthermore, it would have been obvious to one skilled in the art, before the effective filing
date of the claimed invention, to modify the simplifying a sampled signal digital filter disclosed by Thomas with the commutative operations disclosed by Fireaizen. One would have been motivated to do so in order to advantageously perform accurate calculations (See at least [0171] “This time delay approximation can be inserted in equation (9) for obtaining a value of M in a relatively accurate manner, considering that M is a bounded integer.”).

Regarding claim 3, the combination of Thomas and Fireaizen, as shown in the rejection above, discloses all of the limitations of claim 1. Thomas further discloses the nonstationary two signals of the gathering step form a complete signal (See at least Fig. 3, [0056] “The next step in the processing would normally be coherent processing, such as moving target indicator (MTI) processing or Doppler processing, over a number of PRIs, or digital beam forming (coherent summation of signals across channels).”).

Regarding claim 4, the combination of Thomas and Fireaizen, as shown in the rejection above, discloses all of the limitations of claim 1. Thomas further discloses the number of points of each signal is identical (See at least Fig. 3, [0056] “The next step in the processing would normally be coherent processing, such as moving target indicator (MTI) processing or Doppler processing, over a number of PRIs, or digital beam forming (coherent summation of signals across channels).” Thomas discloses a number of PRIs as being a number of points for processing for both channels.).

Regarding claim 5, the combination of Thomas and Fireaizen, as shown in the rejection above, discloses all of the limitations of claim 1. Thomas further discloses the nonstationary operations are chosen from a group made up of discrete Fourier transforms, inverse discrete Fourier transforms and frequency translations (See at least [0027] “In accordance with the invention, the present invention is directed to a multi-channel signal processing system that includes a fast Fourier transform (FFT) module configured to perform an FFT of a complex signal input.”, [0038] “Each spectrum extraction module is implemented using a frequency domain band pass filter (BPF) and a frequency translation filter” A person having ordinary skill in the art would understand that an FFT is an algorithm to compute a discrete Fourier transform and its inverse.). 

Regarding claim 6, the combination of Thomas and Fireaizen, as shown in the rejection above, discloses all of the limitations of claim 1. Thomas further discloses the stationary operations are discrete operations in a group made up of filtering done in a frequency multiplicative manner (See at least [0027] “A first channel equalization module and a second channel equalization module are coupled to the at least one first channel processing module and the at least one second channel processing module, respectively. The channel equalization modules are configured to multiply the channel sample spectrums by a channel reference spectrum to obtain a correlated and equalized channel sample spectrum for each respective channel.”), an addition (See at least [0056] “The next step in the processing would normally be coherent processing, such as moving target indicator (MTI) processing or Doppler processing, over a number of PRIs, or digital beam forming (coherent summation of signals across channels).”), a delay (See at least Fig. 1, element 7, “[0009] Next, the quadrature components are directed into adaptive equalizer (AE) filter 6 to facilitate later clutter and/or interference cancellation. If the radar employs a phased array antenna, time delay filter 7 may be used to implement time-delay steering.”) and a difference (See at least [0049] “The results are then compared to determine differences in the channel responses.”). 

Regarding claim 7, the combination of Thomas and Fireaizen, as shown in the rejection above, discloses all of the limitations of claim 1. Thomas further discloses a filter able to carry out the filtering method (See at least [0027] “In accordance with the invention, the present invention is directed to a multi-channel signal processing system that includes a fast Fourier transform (FFT) module configured to perform an FFT of a complex signal input.” Thomas discloses an invention that acts as a filter by accomplishing elements of a filtering method.)

Regarding claim 8, the combination of Thomas and Fireaizen, as shown in the rejection above, discloses all of the limitations of claims 1 and 7. Thomas further discloses a processing chain comprising a filter (See at least Fig. 3, elements 37, 302-320 Thomas discloses a processing chain comprising at least an ADC, FFT, and processing modules.), the processing chain being made in the form of a programmable logic circuit or an application-specific integrated circuit (See at least [0064] “For example, DSP 300 may be implemented using a field programmable gate array device (FPGA), an application specific integrated circuit (ASIC), or by any suitable off-the-shelf programmable DSP device provided by Motorola, Analog Devices, Texas Instruments, or other such DSP device manufacturers.”)

Regarding claim 9, the combination of Thomas and Fireaizen, as shown in the rejection above, discloses all of the limitations of claims 1, 7, and 8. Thomas further discloses a system including a processing chain (See at least [0071] “Referring to FIG. 7, a hardware block diagram of a radar system in accordance with another embodiment of the present invention is shown.” Thomas discloses a radar system including the processing chain of the invention disclosed by Thomas.)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Fireaizen, in further view of Auvray (US 4992967 A), hereinafter Auvray.

Regarding claim 2, the combination of Thomas and Fireaizen, as shown above, discloses all the limitations of claim 1. The combination of Thomas and Fireaizen does not explicitly disclose the nonstationary operations include two mutually reciprocal operations. However, Auvray, in the same or in a similar field of endeavor, discloses the nonstationary operations include two mutually reciprocal operations (See at least Fig. 12, Col 5. Lines 25-30 “This is implemented by the filter of the invention shown in FIG. 11. The filter of FIG. 11 has a DFT 300 for calculating the DFT, for example, on 2l-1 points connected in parallel to a group of paths having transversal filters 5. The outputs of these transversal filters 5 are connected to the inputs of a inverse DFT calculator 400.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the simplifying a sampled signal digital filter disclosed by Thomas with the commutative operations disclosed by Fireaizen with the operations disclosed by Auvray. One would have been motivated to do so in order to advantageously reduce the power necessary to calculate the filtered signal (See at least Col. 1 Lines 30-47 “An advantage of the filter of the present invention is a reduction in the needed calculating power brought about by the separation of the paths by a discrete Fourier transform on 2N points.”).	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Christoph (US-20080126461-A1) discloses a signal processing system employing time and frequency domain partitioning
Romain (US-20100178894-A1) discloses a high-frequency receiver with multiple-channel digital processing
Gockler (US-4792943-A) discloses a digital filter bank
Molo (US-4412325-A) discloses equipment for single band multiplexing through digital processing
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                       
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648